Exhibit 10.1

 

AMENDMENT NO. 6 TO THE LEASE

 

This AMENDMENT NO. 6 TO THE LEASE (this “Amendment No. 6”) dated September 23,
2014 for reference purposes only, is made by and between PPC Goddard Investment,
LLC, a California limited liability company (“Lessor”) successor in interest
from GFE Goddard Investment, LLC successor in interest through a Grant Deed from
Edison Spectrum Partners, LLC recorded April 24, 2009 and CombiMatrix Molecular
Diagnostics, Inc., a California corporation (“Lessee”).  This Amendment No. 6
amends and modifies the terms and conditions of that certain Standard
Industrial/Commercial Multi-Tenant Lease—Net dated June 26, 2006, as amended by
that certain Amendment No.1 to Lease dated July 7, 2007, Amendment No. 2 to
Lease dated March 11, 2009, Amendment No. 3 to the Lease dated January 11, 2010
(“Amendment No. 3”), Amendment No. 4 to the Lease dated October 2, 2012, and
Amendment No. 5 to the Lease dated May 30, 2013 (as amended, the “Lease”), each
of which are by and between Lessor and Lessee.  Capitalized terms that are not
otherwise defined in this Amendment No. 6 have the meanings ascribed to such
terms as provided in the Lease.

 

RECITALS

 

(I)                                   Lessor and Lessee previously entered into
the Lease, which sets forth the terms and conditions relating to Lessee’s
occupancy of certain space located at 300 Goddard Way, Suite 100 and
150, Irvine, California and certain space located at 310 Goddard Way, Suite 100
and 150, Irvine, California (the “Premises”).

 

(II)                              Lessor and Lessee now desire to amend the
Lease to (a) adjust the Base Rent payable for the Premises, and (b) set forth
certain other matters of agreement between Lessor and Lessee.

 

AGREEMENT

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1.              Premises/Lease Term:  Lessee is extending the Lease Term for the
Premises for five (5) years, and such term commences on February 1, 2015 and
terminates on January 31, 2020 (the “Extended Term”), unless sooner terminated
or extended in accordance with the terms of the Lease.

 

2.              Base Rent:  The Base Rent for the Premises, on a net basis for
all suites, shall be as follows:

 

Months

 

Rent/RSF/Month

 

Rent/Month

 

February 1, 2015 to January 31, 2016

 

$1.00

 

$12,164.00

 

February 1, 2016 to January 31, 2017

 

$1.05

 

$12,772.20

 

February 1, 2017 to January 31, 2018

 

$1.10

 

$13,380.40

 

February 1, 2018 to January 31, 2019

 

$1.15

 

$13,988.60

 

February 1, 2019 to January 31, 2020

 

$1.20

 

$14,596.80

 

 

1

--------------------------------------------------------------------------------


 

3.              Abated Rent:  Lessee shall not be required to pay its Base Rent
for Months 1-3 of the Extended Term (February 1, 2015 — April 30, 2015).

 

4.              Operating Expenses:  Lessee shall continue to pay Lessee’s Share
of Operating Expenses and Real Estate Taxes in accordance with the terms of the
Lease.  The controllable Operating Expenses for the Premises shall not increase
by more than five percent (5%) for each year of the Extended Term. For purposes
hereof, “controllable Operating Expenses” shall mean all Operating Expenses
other than utilities, insurance and Real Estate Taxes.

 

5.              Tenant Improvements:  By no later than December 31, 2014 (the
“Completion Deadline”), Lessor shall complete the improvements (the “Tenant
Improvements”) as shown per the mutually agreed-upon space plan dated “July 1,
2014 with Tenant Revisions July 29th,” prepared by Daryl Malmberg and
Associates. By the Completion Deadline, Lessor shall also complete the following
additional improvements (all of which shall also be deemed to be “Tenant
Improvements”):

 

a)             Electronic key entrance with hardware as outlined in the attached
bid from Interface Systems dated October 16, 2013,

 

b)             Painting of the Premises;

 

c)              Professionally cleaning the carpets;

 

d)             Replace damaged or staining ceiling tiles;

 

e)              Clean cubicle fabric

 

Lessor shall complete the Tenant Improvements in a good, workmanlike manner,
using new materials. Lessor shall promptly commence work on the Tenant
Improvements and shall diligently complete the same. Lessor shall coordinate the
Tenant Improvement work with Lessee and shall not unreasonably disturb Lessee’s
business within, or access to, the Premises.

 

6.              Restoration:  Lessee shall not be required to remove or modify
any of the improvements in the Premises existing on the date this Amendment
No. 6 was fully executed. In addition, Lessee shall not be required to remove
any of the Tenant Improvements.

 

2

--------------------------------------------------------------------------------


 

7.              Real Estate Taxes:  Lessee shall be exempt from any increases in
Real Estate Taxes which the Premises may incur as a result of a sale, refinance,
change in ownership or any other “triggering” event during the Extended Term. In
addition, Lessor shall appeal the property tax assessment for the 2014-2015 tax
year with the Orange County Tax Assessor, and all amounts recovered pursuant to
that appeal shall pass through to Lessee. This Section 7 survives the expiration
or earlier termination of the Lease.

 

8.              Right to Renew the Lease:  Lessee shall retain its rights under
Section 6 of Amendment No. 3.

 

9.              Right to Terminate:  Provided Lessee is in compliance with the
terms and conditions of the Lease, Lessee shall have a one-time right to
terminate the Lease after month thirty-six (36) of the Extended Term with six
(6) months written notice to the Lessor. At the time of such exercise, Lessee
shall simultaneously tender to Lessor a check in the amount of the unamortized
Tenant Improvement cost and unamortized brokerage commissions payable in
connection with this Amendment No. 6 at an interest rate of eight percent (8%)
(amortized in a straight-line basis over the Extended Term with the unamortized
portion applying to the portion of the Extended Term remaining after the date of
early termination).

 

10.       Building Operation: Lessor agrees to provide the following by the
completion Deadline or reimburse Lessee to perform the same using a vendor of
its choice:

 

a)             One thorough cleaning of the Premises each quarter to include
dusting throughout (including equipment, PC’s, offices and cubicles, HVAC
ducts, etc.), wiping down walls, spot carpet cleaning, lab floors waxed and
buffed, etc.;

 

b)             Address and repair the current HVAC issues in both buildings to
Lessee’s reasonable satisfaction.

 

3

--------------------------------------------------------------------------------


 

11.       Right of First Refusal:  Subject to any pre-existing rights, Lessee
shall have the ongoing first right of refusal to lease any space within the
Project.  If Lessor receives an acceptable proposal to lease any space within
the Project, Lessor will notify Lessee in writing of all of the terms of the
proposal.  If Lessee wishes to lease the proposed space, Lessee shall have the
right to accept the terms proposed or make a counter proposal. Lessee shall have
five (5) business days to respond after receiving Lessor’s written notice. If
Lessee responds accepting the terms of such proposal, then Lessor and Lessee
shall enter into an amendment to the Lease for the lease of the space having the
terms specified in the proposal and otherwise consistent with the terms of the
Lease.

 

12.       Signage:  Lessee’s sign rights outlined in Section 8 of the Amendment
No. 3 shall be reinstated and shall not expire during the lease term.

 

13.       Real Estate Commission:  CBRE, Inc. (Lessee’s broker) shall be paid a
five percent (5%) real estate commission on the total Lease consideration for
the Extended Term per the terms and conditions of Lessor’s Commission Agreement
with CBRE, Inc.  Lessor and Lessee warrant and represent that they have dealt
with no real estate broker in connection with this Amendment No. 6 other than
the CBRE, Inc., and that no other broker is entitled to any commission on
account of this Amendment No. 6.  The party who breaches this warranty shall
defend, hold harmless and indemnify the other from any loss, damage or expense,
including reasonable attorneys’ fees, arising from the breach.

 

14.       Miscellaneous:  The Lease, as amended by this Amendment No. 6, remains
in full force and effect.  This Amendment No. 6 is binding on the parties’
successors and assigns.  This Amendment No. 6 may be executed in any number of
counterparts, all of which are considered one and the same Amendment No. 6
notwithstanding that all parties hereto have not signed the same counterpart. 
Signatures of this Amendment No. 6, which are transmitted by either electronic
or telephonic means (including, without limitation, facsimile and email) are
valid for all purposes.  Any party shall, however, deliver an original signature
of this Amendment No. 6 to the other party upon request.  If any provision of
the Lease, as amended by this Amendment No. 6, is held by the final judgment of
any court of competent jurisdiction to be illegal, invalid or unenforceable, the
validity of the remaining portions or provisions must not be impaired or
affected, and the rights and obligations of the parties must be construed and
enforced as if the Lease, as amended by this Amendment No. 6, did not contain
that certain part, term or provision held to be illegal, invalid or
unenforceable.  The Lease, as amended by this Amendment No. 6, constitutes the
entire agreement between Lessor and Lessee with respect to the Premises and may
be amended or altered only by written agreement executed by both parties, and
supersedes all prior agreements, whether written or oral, between the parties. 
The Lease, as amended by this Amendment No. 6, and the rights and obligations of
the parties hereto, must be construed and enforced in accordance with the laws
of the state of California.

 

4

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment No.6
effective as of the last date written below.

 

LESSOR: PPC Goddard Investment, LLC

 

LESSEE: CombiMatrix Molecular Diagnostics, Inc.

 

 

 

 

 

Signature:

/s/SEAN CAO

 

Signature:

/s/MARK MCDONOUGH

 

 

 

 

 

Printed

 

 

Printed

 

Name:

Sean Cao

 

Name:

Mark McDonough

 

 

 

 

 

Title

Manager

 

Title

President & CEO

 

 

 

 

 

Date:

October 24, 2014

 

Date:

October 23, 2014

 

 

 

 

 

Location:

Irvine, CA

 

Location:

Irvine, CA

 

 

 

 

 

 

 

 

Signature:

/s/SCOTT BURELL

 

 

 

 

 

 

 

 

Printed

 

 

 

 

Name:

Scott R. Burell

 

 

 

 

 

 

 

 

Title

CFO, Treasurer & Secretary

 

 

 

 

 

 

 

 

Date:

October 22, 2014

 

 

 

 

 

 

 

 

Location:

Irvine, CA

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GRAPHIC [g230641ki01i001.jpg]

 

6

--------------------------------------------------------------------------------


 

GRAPHIC [g230641ki01i002.jpg]

 

7

--------------------------------------------------------------------------------


 

GRAPHIC [g230641ki01i003.jpg]

 

8

--------------------------------------------------------------------------------


 

GRAPHIC [g230641ki03i001.jpg]

 

9

--------------------------------------------------------------------------------


 

GRAPHIC [g230641ki03i002.jpg]

 

10

--------------------------------------------------------------------------------


 

GRAPHIC [g230641ki03i003.jpg]

 

11

--------------------------------------------------------------------------------


 

WORK LETTER AGREEMENT

 

This WORK LETTER AGREEMENT (“Work Letter Agreement”) is entered into as of the
22nd day of October 2014 (“Effective Date”), by and between PPC Goddard
Investment, LLC, a California limited liability company (“Landlord”), and
CombiMatrix Molecular Diagnostics, Inc., a California corporation (“Tenant”).

 

R E C I T A L S:

 

A.                                    Concurrently with the execution of this
Work Letter Agreement, Landlord and Tenant have entered into that certain
Amendment No. 6 to the Lease dated of even date herewith (“Lease Amendment”)
covering certain premises (“Premises”) more particularly described in Recital
I.  All terms not defined herein have the same meaning as set forth in the Lease
Amendment.  To the extent applicable, the provisions of the Lease are
incorporated herein by this reference.

 

B.                                    In order to induce Tenant to enter into
the Lease, and in consideration of the mutual covenants hereinafter contained,
Landlord and Tenant hereby agree as follows:

 

1.                                      TENANT IMPROVEMENTS.  As used in the
Lease and this Work Letter Agreement, the term “Tenant Improvements” means those
items of general tenant improvement construction shown on the Final Plans
(defined in Exhibit A) and more particularly described in Paragraph 5 of the
Lease Amendment.

 

2.                                      WORK SCHEDULE.  Within ten (10) days
after the execution of this Lease, Landlord will deliver to Tenant, for Tenant’s
review and approval, a schedule (“Work Schedule”).  The Work Schedule will set
forth: (i) the timetable for the planning and completion of the construction
and/or installation of the Tenant Improvements; and (ii) each of the various
items of work to be done or approval to be given by Landlord and Tenant in
connection with the completion of the Tenant Improvements.  The Work Schedule
will be submitted to Tenant for its approval, which approval Tenant agrees not
to unreasonably withhold, and, once approved by both Landlord and Tenant the
Work Schedule will become the basis for completing the Tenant Improvements.  All
plans and drawings required by this Work Letter Agreement and all work performed
pursuant thereto are to be prepared and performed in accordance with the Work
Schedule.  Landlord may, from time to time during construction of the Tenant
Improvements, modify the Work Schedule as Landlord reasonably deems appropriate,
but subject to Tenant’s approval.  If Tenant fails to approve the Work Schedule,
as it may be modified after discussions between Landlord and Tenant within ten
(10) business days after the date the Work Schedule or modified Work Schedule is
first received by Tenant, the Work Schedule shall be deemed to be approved by
Tenant as submitted.

 

3.                                      CONSTRUCTION REPRESENTATIVES.  Landlord
hereby appoints the following person as Landlord’s representative (“Landlord’s
Representative”) to act for Landlord in all matters covered by this Work Letter
Agreement:  Hope Fazio.

 

Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Work Letter Agreement:  In connection with 310 Goddard Way- Budi Tirtorahardjo;
in connection with 300 Goddard Way- Bruce Hauser.

 

All communications with respect to the matters covered by this Work Letter
Agreement are to be made to Landlord’s Representative or Tenant’s
Representative, as the case may be.  Either party may change its representative
under this Work Letter Agreement at any time by written notice to the other
party in compliance with the Lease.

 

--------------------------------------------------------------------------------


 

4.                                      TENANT IMPROVEMENT PLANS.

 

(a)                                 Preparation of Space Plans.  In accordance
with the Work Schedule, Tenant agrees to meet with Landlord’s architect and/or
space planner for the purpose of promptly preparing preliminary space plans for
the Tenant Improvements acceptable to Tenant (“Space Plans”).  The Space Plans
are to be sufficient to convey the architectural design of the Premises and
layout of the Tenant Improvements therein and are to be submitted to Landlord in
accordance with the Work Schedule for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned, or delayed.  Landlord, acting
reasonably and in good faith, shall have five (5) business days after Landlord’s
receipt of the Space Plans to advise Tenant in writing if Landlord reasonably
disapproves any aspect of the Space Plans and the specific reasons for such
disapproval (“Landlord’s Objection”).  Landlord’s architect will then submit to
Landlord for Landlord’s approval and Tenant for Tenant’s approval, in accordance
with the Work Schedule, a redesign of the Space Plans incorporating the
revisions reasonably required by Landlord in Landlord’s Objection.  The
foregoing process shall then be repeated until the Space Plans are approved, or
deemed approved, by Landlord; provided, however, Landlord’s comments shall be
limited to any changes reasonably required by Landlord based on its initial
review of the Plans and not made by Tenant, as well as any changes required as a
result of the changes made by Tenant which could not have been reasonably
anticipated by Landlord at the time of making its initial changes.  If Landlord
does not timely provide Landlord’s Objection, the Space Plans shall be deemed
approved by Landlord.

 

(b)                                 Preparation of Final Plans.  Based on the
approved Space Plans, and in accordance with the Work Schedule, Landlord’s
architect will prepare complete architectural plans, drawings and specifications
and complete engineered mechanical, structural and electrical working drawings
for all of the Tenant Improvements for the Premises (collectively, the “Final
Plans”).  The Final Plans will show: (i) the subdivision (including partitions
and walls), layout, lighting, finish and decoration work (including carpeting
and other floor coverings) for the Premises; (ii) all internal and external
communications and utility facilities which will require conduiting or other
improvements from the base Building shell work and/or within common areas; and
(iii) all other specifications for the Tenant Improvements.  The Final Plans
will be submitted to Tenant for signature to confirm that they are consistent
with the Space Plans.  If Tenant reasonably disapproves any aspect of the Final
Plans based on any inconsistency with the Space Plans, Tenant agrees to advise
Landlord in writing of such disapproval and the reasons therefor within the time
frame set forth in the Work Schedule.  In accordance with the Work Schedule,
Landlord will then cause Landlord’s architect to redesign the Final Plans
incorporating the revisions reasonably requested by Tenant so as to make the
Final Plans consistent with the Space Plans.

 

(c)                                  Requirements of Final Plans.  The Final
Plans will include locations and complete dimensions, and the Tenant
Improvements, as shown on the Final Plans, will:  (i) be compatible with the
Building shell and with the design, construction and equipment of the Building;
(ii) if not comprised of the Building standards set forth in the written
description thereof (the “Standards”), then compatible with and of at least
equal quality as the Standards and reasonably approved by Landlord; (iii) comply
with all Laws; and (iv) not require Building service beyond the level normally
provided to other tenants in the Building and will not overload the Building
floors.

 

(d)                                 Submittal of Final Plans.  Once approved by
Landlord and Tenant, Landlord’s architect will submit the Final Plans to the
appropriate governmental agencies for plan checking and the issuance of a
building permit.  Landlord’s architect, with Tenant’s cooperation (but at no
out-of-pocket expense to Tenant), will make any changes to the Final Plans which
are requested by the applicable governmental authorities to obtain the building
permit.  After approval of the Final Plans by Landlord and Tenant (“Final Plans
Approval Date”), no further changes may be made without the prior written
approval of both Landlord and Tenant.  Tenant hereby acknowledges that any such
changes will be subject to the terms of Paragraph 10 below.

 

(e)                                  Intentionally omitted.

 

--------------------------------------------------------------------------------


 

(f)                                   Work Cost Estimate and Statement.  All
“hard” and “soft” costs, of any nature whatsoever, incurred to construct the
Tenant Improvements including costs to prepare the Space Plans and Final Plans
shall be paid by Landlord, subject to Section 5(c) below.

 

5.                                      PAYMENT FOR THE TENANT IMPROVEMENTS.

 

(a)                                 Landlord shall turnkey the Tenant
Improvements as outlined in Exhibit A and in Section 5 of the Lease Amendment
(the “Tenant Improvements”).  Landlord’s turnkey delivery of the Premises shall
include the following, as applicable:

 

(i)                                     Payment of the cost of preparing the
Space Plans and the Final Plans, including mechanical, electrical, plumbing and
structural drawings and of all other aspects necessary to complete the Final
Plans:

 

(ii)                                  The payment of plan check, permit and
license fees relating to construction of the Tenant Improvements;

 

(iii)                               Construction of the Tenant Improvements,
including, without limitation, the following:

 

(aa)                          Installation within the Premises of all
partitioning, doors, floor coverings, ceilings, wall coverings and painting,
millwork and similar items;

 

(bb)                          All electrical wiring, lighting fixtures, outlets
and switches, and other electrical work necessary for the Premises;

 

(cc)                            The furnishing and installation of all duct
work, terminal boxes, diffusers and accessories necessary for the heating,
ventilation and air conditioning systems within the Premises, including the cost
of meter and key control for after-hour air conditioning;

 

(dd)                          Any additional improvements to the Premises
required for Tenant’s use of the Premises including, but not limited to, odor
control, special heating, ventilation and air conditioning, noise or vibration
control or other special systems or improvements;

 

(ee)                            All fire and life safety control systems such as
fire walls, sprinklers, halon, fire alarms, including piping, wiring and
accessories, necessary for the Premises;

 

(ff)                              All plumbing, fixtures, pipes and accessories
necessary for the Premises; and

 

(gg)                            Testing and inspection costs.

 

(iv)                              All other costs to be expended by Landlord in
the construction of the Tenant Improvements.

 

(b)                                 Intentionally omitted.

 

(c)                                  Changes.  From time to time after the Final
Plans Approval Date, Tenant may notify Landlord of changes that Tenant proposes
be made to the Final Plans (a “Change Order”).  Promptly upon Tenant’s delivery
to Landlord of a Change Order, Landlord shall notify Tenant (“Change Order
Notice”) of both:  (i) any estimated increase in the actual cost of the Tenant
Improvements due to the Change Order (the “Excess Work Cost”), and (ii) any
estimated delay (an “Estimated Delay”) in the Scheduled Completion Date (as
defined below) if the Change Order is implemented and (c) if Landlord approves
the changes described in the Change Order, which approval shall be withheld only
if such changes are materially inconsistent with the provisions of Paragraph 4
above.  Tenant shall notify Landlord of its final approval or disapproval of the
Change Order within five (5) business days after Landlord delivers to Tenant the
applicable Change Order Notice (“Change Order Response Period”).  If Tenant
fails to timely notify

 

--------------------------------------------------------------------------------


 

Landlord of its approval or disapproval of any proposed Change Order, Tenant
shall be deemed to have automatically disapproved that particular Change Order,
and Landlord shall not proceed to implement any of the changes specified
therein.  If Tenant timely notifies Landlord of its approval of the Change
Order, then, within five (5) business days after the expiration of the
applicable Change Order Response Period, Tenant shall pay Landlord the full
amount of the Excess Work Cost resulting from the Change Order (as set forth in
the applicable Change Order Notice); and upon receipt of such payment, Landlord
shall implement the changes specified in the Change Order.  In such event,
however, any delay in the Scheduled Completion Date resulting from the
performance of the work described in the relevant Change Order shall be deemed a
Delay Event (defined below).

 

6.                                      CONSTRUCTION OF TENANT IMPROVEMENTS. 
Until Tenant approves the Final Plans, Landlord will be under no obligation to
cause the construction of any of the Tenant Improvements.  Following Tenant’s
approval of the Final Plans, Landlord’s contractor will commence and diligently
proceed with the construction of the Tenant Improvements, subject to Delay
Events (as defined below).  Provided the Plans Approval Date occurs, Landlord
shall cause to be constructed and/or installed, in accordance with the terms of
this Work Letter Agreement, the Tenant Improvements depicted in the Final Plans
by December 31, 2014 (“Scheduled Completion Date”), subject to adjustment as a
result of Delay Events or Force Majeure Delays (as defined in Paragraph 10
below).  The Tenant Improvements shall be constructed in a good and workmanlike
manner, using new first grade quality materials.  Landlord shall be responsible
to obtain all necessary governmental and municipal approvals and permits to
construct the Tenant Improvements required as a condition precedent to the
construction and/or installation of the Tenant Improvements, but Tenant shall be
required to fully and reasonably cooperate with Landlord (at no out-of-pocket
expense to Tenant) in order to procure such approvals and permits.  All of the
Tenant Improvements shall comply with all Laws.

 

7.                                      FREIGHT/CONSTRUCTION ELEVATOR.  Landlord
will, consistent with its obligation to other tenants in the Building, if
appropriate and necessary, make the freight/construction elevator reasonably
available to Tenant in connection with any decorating, furnishing and moving
into the Premises.

 

8.                                      Intentionally omitted.

 

9.                                      DELAY EVENTS.  The Scheduled Completion
Date may be delayed from time to time due to any or all of the following events
(collectively, “Delay Events”): (a) Change Orders approved by Tenant; (b) any
act of Tenant or its agents, employees, architects, consultants, or contractors
that interferes with the Tenant Improvements, and which continues after
reasonable written notice to Tenant; (c) Tenant’s failure to timely perform any
of its obligations pursuant to this Work Letter Agreement, including any failure
to complete, on or before the due date therefor, any action item which is
Tenant’s responsibility pursuant to the Work Schedule delivered by Landlord to
Tenant pursuant to this Work Letter Agreement; (b) Tenant’s changes to Space
Plans or Final Plans after Landlord’s approval thereof; or (d) Tenant’s request
for materials, finishes, or installations which are not readily available or
which are incompatible with the Standards.

 

10.                               FORCE MAJEURE DELAYS.  For purposes of this
Work Letter Agreement, “Force Majeure Delays” means any actual delay in the
construction of the Tenant Improvements that is beyond the reasonable control of
Landlord or Tenant, as the case may be.  Notwithstanding the foregoing, delays
or failures to perform resulting from lack of funds shall not be deemed delays
beyond the reasonable control of a party.

 

11.                               NO ADDITIONAL COSTS TO TENANT. 
Notwithstanding anything contained herein to the contrary, Landlord acknowledges
and agrees that, except for any Excess Work Cost as determined by, and set forth
in, a Change Order approved by both Tenant and Landlord, there will be no
additional costs for Landlord’s completion of the Tenant Improvements. 
Furthermore, Landlord represents and warrants to Tenant that Landlord shall not
charge Tenant any

 

--------------------------------------------------------------------------------


 

supervisory, management move-in, or other fee in connection with the Tenant
Improvements or Tenant’s occupancy in, or move from, the Premises.

 

12.                               TENANT’S OCCUPANCY.  Landlord acknowledges
that Tenant is currently occupying the Premises and shall continue to occupy the
Premises during the Tenant Improvements.  Accordingly, Landlord shall coordinate
the completion of the Tenant Improvements with Tenant to avoid interference with
Tenant’s use of, and occupancy of, the Premises.

 

13.                               COPY OF “AS BUILT” FINAL PLANS.  At the
conclusion of construction and/or installation of the Tenant Improvements,
(a) Landlord shall cause its architects and contractors to: (i) update the Final
Plans as necessary to reflect all changes, if any, made to the Final Plans
during the course of construction and/or installation of the Tenant
Improvements, (ii) certify to the best of their knowledge that the “record-set”
of as-built drawings are true and correct, which certification shall survive the
expiration or termination of the Lease, and (iii) deliver to each of Landlord
and Tenant two (2) sets of sepias of such as-built drawings within ninety (90)
days following issuance of a certificate of occupancy for the Premises, and
(b) Landlord shall deliver to Tenant a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises, including, without limitation, the Tenant Improvements,
to the extent such warranties, guaranties, and operating manuals have not been
already previously delivered to Tenant.

 

14.                               WARRANTIES.  Any warranties with respect to
the Tenant Improvements shall be assigned to Tenant to protect Tenant against
any defective workmanship and materials regarding the Tenant Improvements,
subject to the terms and conditions of such warranties.

 

WHEREFORE, Landlord and Tenant have respectively executed this Work Letter
Agreement the day and year first above written.

 

LESSOR:  PPC Goddard Investment, LLC

 

LESSEE:  CombiMatrix Molecular Diagnostics, Inc.

 

Signature:

/s/SEAN CAO

 

Signature:

/s/MARK MCDONOUGH

 

 

 

 

 

Printed

 

 

Printed

 

Name:

Sean Cao

 

Name:

Mark McDonough

Title

Manager

 

Title

President & CEO

 

 

 

 

 

Date:

October 24, 2014

 

Date:

October 23, 2014

 

 

 

 

 

Location:

Irvine, CA

 

Location:

Irvine, CA

 

 

 

 

 

 

 

 

Signature:

/s/SCOTT BURELL

 

 

 

 

 

 

 

 

Printed

 

 

 

 

Name and

Scott R. Burell

 

 

 

Title:

CFO, Treasurer & Secretary

 

 

 

 

 

 

 

 

Date

October 22, 2014

 

 

 

 

 

 

 

 

Location:

Irvine, CA

 

--------------------------------------------------------------------------------